Order, entered on December 18, 1961, denying defendant’s motion to preclude and to vacate plaintiff’s demand for a bill of particulars, denying defendant’s motion to dismiss the complaint, and granting plaintiff’s cross motion to vacate notice of examination, unanimously modified by granting motion to preclude unless plaintiff serves a further bill answering items 2 and 3 of the original demand within 10 days of the service of a copy of the order entered herein with notice of entry, and further reinstating defendant’s notice of examination, said examination to be held 10 days after defendant serves its bill of particulars as directed at Special Term, but the time for service is extended to within 20 days after service of plaintiff’s bill; and as so modified, affirmed, without costs. The stipulation extending plaintiff’s time to serve his bill of particulars was a waiver of his right to question the propriety of any item of the demand that was not palpably improper, We do not consider the items ordered within that category. The stipulation providing for the examination of the plaintiff on a date to be selected by defendant could not be used to defer the proceedings indefinitely. The failure to designate a date for seven months relieved plaintiff from any implication that the examination was to precede defendant’s service of a bill, and its demand should be honored. -Concur — Botein, P. J., McNally, Stevens, Eager and Steuer, JJ.